            Case 7:20-cv-01591-KMK-JCM Document 68 Filed 06/15/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
CHAD STANBRO,                                                      :
                                                                   :
                            Plaintiff,                             :     20-cv-1591(KMK)
                                                                   :
                            -against-                              :
                                                                   :
CORRECTION OFFICER NADYA PALOU, et al., :
                                                                   :     Consolidated for Purposes of Discovery
                          Defendants.                              :     with:
                                                                   :
-------------------------------------------------------------------X
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------- X
CHAD STANBRO,                                                        :
                                                                     :
                            Plaintiff,                               :
                                                                     :   19-cv-10857(KMK)
                             -against-                               :
                                                                     :   DECLARATION OF
WESTCHESTER COUNTY HEALTH CARE                                       :   DEANNA L. COLLINS
CORPORATION, et al.,                                                 :
                           Defendants.                               :
                                                                     :
------------------------------------------------------------------- X

             Assistant Attorney General Deanna L. Collins, an attorney duly admitted to practice in

    New York State and the United States District Court for the Southern District of New York,

    declares, under penalty of perjury pursuant to 28 U.S.C. § 1746, that the following is true and

    correct:

             1.       I am an Assistant Attorney General with the Office of Letitia James, Attorney

    General of the State of New York (“OAG”), attorney for Defendants Correction Officer (“CO”)

    Kristofer Leonardo, CO Richard Landry, Sergeant Enrique Torres, and Nurse Gary Pagliaro.

             2.       I am fully familiar with the pleadings and discovery in this matter and the records

    maintained by this Office in connection with Plaintiff’s federal lawsuits and New York State Court
      Case 7:20-cv-01591-KMK-JCM Document 68 Filed 06/15/21 Page 2 of 3




of Claims matter, and submit this Declaration in opposition to Plaintiff’s motion for spoliation

sanctions for the purpose of supplying the Court with copies of the following documents in support

of Defendant’s motion:

               a. A screen shot from surveillance video taken at Westchester Medical Center on

                  August 31, 2018 depicting Plaintiff and obtained by DOCCS (annexed hereto

                  as Exhibit A);

               b. Excerpted pages from the transcript of the deposition taken by defense counsel

                  of Plaintiff, dated February 3, 2021 (annexed hereto as Exhibit B);

               c. Photographs taken by the New York State Department of Corrections and

                  Community Supervision (“DOCCS”) at Fishkill Correctional Facility on

                  August 31, 2018 after Plaintiff returned there from Westchester Medical Center,

                  and obtained from DOCCS (annexed hereto as Exhibit C);

               d. Excerpted pages from the transcript of the deposition attended by me of Gary

                  Pagliaro, dated February 26, 2021(annexed hereto as Exhibit D);

               e. Excerpted pages from the transcript of the deposition attended by me of Deputy

                  Superintendent of Security Stephen Urbanski, dated May 4, 2021 (annexed here

                  as Exhibit E);

               f. Excerpted pages from the transcript of the deposition attended by me of Sgt.

                  Enrique Torres, dated March 4, 2021 (annexed hereto as Exhibit F); and

               g. Plaintiff’s Notice of Intention to File Claim, received by this Office, in the

                  matter of Stanbro v. State of New York, No. 18-030164 (N.Y. Ct. Claims 2018)

                  (annexed hereto as Exhibit G).




                                                2
     Case 7:20-cv-01591-KMK-JCM Document 68 Filed 06/15/21 Page 3 of 3




      3. On November 18, 2018, shortly following this Office’s receipt of Plaintiff’s Notice of

          Intent (Exhibit G), this Office instructed DOCCS to put a litigation hold into place.




Dated: Westchester County, NY
       June 15, 2021
                                                    Respectfully submitted,

                                                    LETITIA JAMES
                                                    Attorney General
                                                    State of New York
                                                    Attorney for Defendants Kristopher
                                                    Leonardo, Richard Landry, Enrique Torres,
                                                    and Gary Pagliaro
                                                    By:

                                                    /s/ Deanna L. Collins
                                                    Deanna L. Collins
                                                    Assistant Attorney General
                                                    28 Liberty Street, 18th Floor
                                                    New York, NY 10005
                                                    (212) 416-8609
                                                    Deanna.Collins@ny.ag.gov




                                               3
